           Case 2:20-cv-03381-CFK Document 13 Filed 09/24/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHANIE GIBBONS                            :
individually, and on behalf                  :
 of her minor children, GRACE                :
GIBBONS AND EMMA GIBBONS,                    :
                                             :    CIVIL ACTION
               Plaintiffs,                   :
                                             :
      v.                                     :    No. 20-3381
                                             :
MID-CENTURY INSURANCE                        :
COMPANY,                                     :
        Defendant.                           :

                                     ORDER

      AND NOW, this 24th day of September 2020, upon consideration of

Plaintiffs’ Motion to Remand (ECF No. 6) and Defendant’s Response in

Opposition (ECF No. 9), it is hereby ORDERED and DECREED that Plaintiffs’

Motion to Remand (ECF No. 6) is GRANTED. The Clerk of Court is directed to

REMAND this matter back to the Court of Common Pleas of Montgomery County

and close this matter.

                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney
                                                  CHAD F. KENNEY, JUDGE




                                         1
